October 7, 1937. The opinion of the Court was delivered by
This is an action in claim and delivery in the usual form for possession of one Ford truck and Great Dane trailer bottomed upon a past-due purchase-price mortgage. The mortgagors (appellants) are residents and citizens of Colleton County, and the personal property above described is usually kept, that is, stored when not in use, in Colleton County. While the property was temporarily in Jasper *Page 500 
County, this action was commenced in said last-mentioned county, and the truck and trailer seized by the sheriff of that county.
The appellants moved for an order changing the place of trial from Jasper to Colleton County based on the facts stated above, which motion was refused, and this appeal followed.
We are of the opinion that the cases cited by Hon. J. Henry Johnson, Circuit Judge, in his order refusing the motion, which order will be reported, are controlling, and that the exception should be, and it is hereby, overruled.
Affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.